Citation Nr: 1223629	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  05-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for migraine headaches.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to a rating in excess of 10 percent for herpes genitalia and venereal warts prior to December 9, 2004, and in excess of 30 percent from December 9, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and May 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  The August 2005 rating decision granted a 10 percent rating for herpes genitalia and venereal warts prior to December 9, 2004 and a 30 percent rating from December 9, 2004.  The May 2008 rating decision denied reopening the Veteran's claim for new and material evidence for migraine headaches.  

The above-referenced increased rating claim was previously before the Board in February 2008, at which time it was remanded for further evidentiary development.  As will be further explained below, this development having been achieved, this issue is now ready for appellate review.

The Veteran testified before the undersigned at a video conference hearing before the Board, held at the Atlanta, Georgia, RO in November 2011.  The transcript of the hearing is of record.  

The issue of entitlement to a rating in excess of 10 percent for herpes genitalia and venereal warts prior to December 9, 2004, and in excess of 30 percent from December 9, 2004 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A May 2004 RO decision denied the Veteran's claim for entitlement to service connection for migraine headaches.  The Veteran was notified of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in May 2004 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The competent and credible evidence demonstrates that the Veteran's migraine headaches are related to his active duty service.


CONCLUSIONS OF LAW

1.  The May 2004 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2009); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received, and the claim of entitlement to service connection for migraine headaches, is reopened.  38 U.S.C.A. § 5108 (West 2009); 38 C.F.R. § 3.156(a) (2011).

3.  Migraine headaches were incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002). See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in April 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The April 2008 letter provided this notice to the Veteran.

As the Board's decision herein to grant service connection for migraine headaches is a full grant of the benefits sought on appeal, no further action, with regard to that issue, is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009)) and the implementing regulations.

With respect to the Veteran's request to reopen previously disallowed claim of entitlement to service connection for migraine headaches, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  The Board notes that the April 2008 letter provided this notice to the Veteran.

The Board observes that the April 2008 letter was sent to the Veteran prior to the May 2008 rating decision.  As such, the VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the April 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra; and Kent, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant service treatment records, VA treatment records, and private treatment records in support of the Veteran's claims. In this regard, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA)  records are associated with the claims folder.

In February 2008, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that a remand was issued in February 2008 with regard to the issue of entitlement to a rating in excess of 10 percent for herpes genitalia and venereal warts prior to December 9, 2004, and in excess of 30 percent from December 9, 2004, in order for the AOJ to obtain private treatment records and afford the Veteran with an updated VA examination.  The requested private treatment records having been obtained and a VA examination having been provided in September 2009, the issue is now ready for appellate review.  Notwithstanding the substantial compliance with the February 2008 remand, the aforementioned issue must once again be remanded because the Veteran noted at his November 2011 video conference hearing before the Board that the symptomatology associated with his herpes genitalia and venereal warts had worsened since the September 2009 VA examination.  As such, as will be further explained below, the Veteran is entitled to a new VA examination and the issue must therefore once again be remanded.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that there is no duty to provide an examination until after a claim has been reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)  As will be further explained below, the issues of whether new and material evidence has been received to reopen a claim entitlement to service connection for migraine headaches and entitlement to service connection for migraine headaches are granted herein as such the issue of whether an examination is required is moot.  

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its February 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  New and Material 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

The Board notes that the Veteran currently has a claim of entitlement to service connection for migraine headaches.  This claim is based upon the same factual basis as his original claim of entitlement to service connection for migraine headaches, which was denied in a May 2004 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id. See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2010), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Veteran's initial claim of entitlement to service connection for migraine headaches was denied by RO rating decision dated in May 2004.  The evidence of record at the time of the decision included service treatment records dating from June 1977 to April 1981, private treatment records from Dr. A.P. dating from June 2002 to August 2003, and private treatment records from Dr. V.W.M. dated in August 2003.  The rating decision indicates that the Veteran was denied service connection for migraine headaches because while the Veteran did complain of headaches in service, in each instance the headaches were symptoms associated with other medical disabilities such as heat exhaustion, a hangover, and a tension headache associated with an upper respiratory disorder.  There were no findings, diagnosis, or treatment for migraine headaches, nor for headaches as a chronic condition in service and no indication that the Veteran had been treated for migraines during service, separation from service, or post service.  The Veteran did not perfect an appeal of this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

In connection with the current appeal, the RO denied reopening the Veteran's claim in May 2008.  The relevant evidence at the time of the May 2008 rating decision consisted of all the previous evidence; outpatient treatment records from Dublin, VA medical center (VAMC) dating from November 2000 to March 2008; private treatment records from the Veteran's chiropractor dating from September 1991 to January 1998; private treatment records from Dr. A.P. dating from March 2002 to May 2006; and various statements from the Veteran and his representative.  The RO denied reopening the Veteran's claim because while the new evidence indicated that the Veteran did have a current diagnosis of migraine headaches, none of the new evidence addressed whether the Veteran had migraine headaches during active duty service.  

Subsequent to the May 2008 RO denial additional evidence has been provided by the Veteran, including Dublin VAMC treatment records dating from March 2008 to February 2011; a letter from Dr. A.P. dated November 2009 providing a nexus between the Veteran's current headaches and his active duty service; a letter from Dr. V.W.M. dated December 2009 providing a positive nexus opinion with regard to Veteran's in-service syncopal episodes and his migraine headaches; SSA records, treatment records from psychologist, Dr. D.S.M. dating from June 2010 to December 2010, including a May 2011 psychological examination; a March 2012 VA examination addressing syncopal episodes; and various statements by the Veteran and various statements in support from family members and friends.  

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

The Board notes that the evidence acquired since the last rating decision is new in that it was not previously submitted to agency decisionmakers.  As previously noted the Veteran's claim for entitlement to service connection for migraine headaches was initially denied because there was no evidence of a diagnosis for migraine headaches in service or any treatment for migraines after service.  The Board notes that the evidence listed above is therefore also material in that it addresses current treatment for migraine headaches and a link between those migraine headaches and active duty service, meaning the evidence relates to an unestablished fact necessary to substantiate the claim.  In particular the Board notes the letters from Dr. A.P. and from Dr. V.W.M. which provide a current diagnosis as well as opinions with regard to nexus.  The Board notes that the aforementioned evidence is neither cumulative nor redundant.  With regard to whether the evidence raises a reasonable possibility of establishing the claim, the Board further notes that the letters from Dr. A.P. and from Dr. V.W.M. provide a positive nexus opinion with regard to whether the Veteran's migraine headaches are related his active duty service.  Regardless, the Board notes that in Shade, the Court stated that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  The Court further notes that "[t]he Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).

Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material.  See Justus, supra.  After careful consideration, the Board concludes that this newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim; thus, it is material.  Such evidence clearly relates to the reasons for the previous denial in May 2004.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for migraine headaches should be granted.  38 C.F.R. § 3.156(a) (2011).  

II.  Service Connection-Migraine Headaches

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Caluza v. Brown, 1 Vet. App. 498 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 1 Vet. App. 429 (1995).

The Veteran contends, as noted in the testimony at his November 2011 video hearing before the Board, that his migraine headaches are related to blackouts he experienced while on active duty.  The Veteran's service treatment records indicated that the Veteran did have a syncopal episode with uncertain etiology in November 1977 while on active duty.  The Veteran also reported blackouts and dizziness in August 1978.  Service treatment records also show that the Veteran complained of headaches on several occasions in service.  Specifically, the Veteran was seen with complaints of upset stomach, slight cough and headaches in February 1978.  He was seen with complaints of a two-week history of headache and upset stomach in June 1978 wherein he gave a history of having had the same symptoms previously; the impression was headaches-possible tension and abdominal discomfort.  In July 1978, the Veteran was again seen for complaints of migraine headache as well as shaking, dry heaves and being in and out of consciousness; the doctor apparently felt nothing was wrong with the Veteran and released him to duty.  In November 1979, the Veteran was seen stating he had had headaches before with nausea, vomiting and numbness, and although the chief complaint was reported as "possible drug abuse", the Veteran denied the ingestion of medication except at prescribed intervals.  The Board notes that the diagnosis at the time is illegible and it appears that a neurology consultation was recommended.  In May 1980, the Veteran was seen with complaints of a two-week history of headaches that had been increasing in severity over the previous week.  Reportedly his headaches began in elementary school and was given two medications then with relief.  He was also noted to have been given medication in AIT also with relief.  The assessment was tension headache/upper respiratory infection.  The pain was noted to be at the temporal area only at present.  The Veteran reiterated his history of childhood headaches in a May 1980 report also noting that he had a history of intermittent headaches and that he also fainted since the entering service.  The assessment is illegible and further testing was recommended.  It was also noted that the Veteran had an upcoming neurology appointment.  However, the Board notes that the Veteran had normal neurological findings throughout his service treatment records.  

The Board notes that the Veteran has a current diagnosis of migraine headaches as noted in the November 2009 and December 2009 letters from the Veteran's private treating physicians, Dr. A.P. and Dr. V.W.M., respectively.  As such, the Board finds the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The Board further notes that both the November 2009 and December 2009 letters provide a positive nexus statement with regard to the Veteran's migraines headaches and his active duty service.  There is no indication that Dr. A.P. reviewed the Veteran's service treatment records, but Dr. V.W.M. stated that he had reviewed the Veteran's service treatment records.  Dr. V.W.M. stated that the Veteran's currently diagnosed migraine headaches were at least as likely as not caused by or the result of the Veteran's syncopal episodes and headaches in service.  

Although the Board notes that there is no diagnosis of migraine headaches in service, the Board finds that the positive nexus statements provided in the November 2009 and December 2009 letters from Dr. A.P. and Dr. V.W.M. collectively indicate that the Veteran's migraine headaches are related to the syncopal episodes and headaches the Veteran experienced during active duty service.  As such, the evidence is at least in equipoise with regard to whether the Veteran's migraine headaches are related to his active duty service.  As such, the Board finds that the Veteran's claim for service connection for migraine headaches must be granted.

The Board further notes that the Veteran is competent to attest to the fact that he has had headaches since active duty service.  Additionally, the Board acknowledges statements from his wife and friends which noted that the Veteran had headaches and blackouts including while on active duty and thereafter.  Laypersons are competent to speak to symptomatology when the symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such the Board finds that there is adequate evidence of continuity of symptomatology to provide a positive nexus in addition to the two provided by the private examiners.

In light of the positive private examiners' opinions that the Veteran's migraine headaches are related to his in-service syncopal episodes and headaches, and the competent and credible lay evidence, there exists an approximate balance of evidence for and against the claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that service connection for migraine headaches must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for migraine headaches is granted.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to an initial rating in excess of 10 percent prior to December 9, 2004, and in excess of 30 percent disabling from December 9, 2004 for herpes genitalia and venereal warts.  

The Veteran is service-connected for herpes genitalia and venereal warts currently evaluated as 10 percent disabling prior to December 9, 2004, and 30 percent disabling from December 9, 2004.  In connection with the current appeal, the RO has considered a September 2009 VA examination of the disability at issue.  However, at his November 2011 video conference hearing the Veteran asserted that his herpes genitalia and venereal warts had worsened since the September 2009 VA examination.  The Veteran is therefore asserting that his herpes genitalia and venereal warts have increased in severity since the September 2009 VA examination.  As such, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected herpes genitalia and venereal warts.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail.  A complete rationale should be given for all opinions and conclusions expressed.

2.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


